Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restriction
Applicant's election with traverse of the invention of Group A in the reply filed on 18 February 2022 is acknowledged.  The traversal is on the ground(s) that the International Searching Authority did not raise an issue of lack of unity of invention and that the restriction is based on a narrow academic distinction, and also on the ground(s) that US Pub. No. 2009/0255418 A1 to Rummel et al. allegedly does not appear to disclose the claimed feature of determining a cutting characteristic value from the currently measured knife motor current or its temporal profile.  The Applicant’s arguments are not found persuasive. First, the present examiner is not bound by any decision of the International Searching Authority, and therefore whether or not the International Searching Authority raised a unity of invention issue is irrelevant. Second, the restriction is not made on a narrow academic basis as alleged by the Applicant. The common subject matter of the independent claims 1 and 5 is well known as evidenced by the Rummel reference as modified below, and the remaining subject matter of each inventive Group of claims differs from that of the others without there being any unifying novel inventive concept common to all Groups. For example, Group A is directed to a non-volatile data memory, which feature differs from that of the other groups. There is no unifying novel inventive concept common to all Groups because each Group is directed to a distinct inventive concept – e.g., Groups B-E do not require any non-volatile data memory so it cannot be said that these groups require the same inventive concept as Group A. Therefore, unity of invention is indeed lacking, and the (a) a number of slices and (b) a load exceeding a threshold value (see paragraph 20), and each of these is properly considered as a ‘cutting characteristic value’ since these values describe a characteristic of cutting. The requirement is still deemed proper and is therefore made FINAL. Claims 3-4, 6-9, and 12-20 are withdrawn from further consideration by the examiner as being drawn to a non-elected invention.
Drawings
The drawings are objected to because various structures indicated with arrow-tipped lead lines in Fig. 1 are unclear. To provide two non-exhaustive examples, “18” does not appear to indicate a memory in Fig. 1 and “17” does not appear to indicate a current measuring device in Fig. 1. The examiner suggests deleting reference characters in Fig. 1 that do not indicate clearly shown structures, instead relying on Fig. 1a for illustrating these structures. 
The drawings are objected to because various lead lines cross. In Fig. 1a, for example, the lead lines for “Z” and “Iu” cross, as due the lead lines for “Kv” and “Ka”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Claim Objections
The claims are objected to because of the following informalities:  
Claim 5 at the final line recites, “these measurement data”. This recitation should read – the measurement data –.
Claim 11 recites, “the completion”. This recitation should read – a completion –.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a current-measuring device for measuring a knife motor current” as recited in claim 1 (first, “device” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “current-measuring” and “for measuring a knife motor current”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the phrase “current-measuring” preceding the generic placeholder describes the function, not the structure, of the device).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1-2, 5, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “current-measuring device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as explained above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description merely refers to a ‘current-measuring device’ without describing any structure of the device (see, e.g., paragraphs 10, 19, and 68), and the drawings merely show the device in block-diagram form absent any detail of the particular structure of the device (see, e.g., device “17” in Figs. 1 and 1a – no particular structure of the device is evident from these figures). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation "the currently measured knife motor current" in the final paragraph.  There is insufficient antecedent basis for this limitation in the claim. Instead, the claim introduces “a knife motor current”. The claim is indefinite because the relationship between "the currently measured knife motor current" and the “knife motor current” is unclear. Are the two the same? Is "the currently measured knife motor current" a particular type of ‘knife motor current’, such that ‘currently measured’ provides an additional limitation? Or, can the two currents be completely unrelated? It is unclear what interpretation is intended due to the similarity of names of the two 
	Claim 1 at the final paragraph recites, “its temporal profile”. This recitation is indefinite because the structure referred to by “its” is unclear. Does “its” refer to ‘of the cutting characteristic value’, ‘of the currently measured knife motor current’, or of a temporal profile in the control unit? The examiner suggests replacing “its temporal profile” with a recitation in the form of – a temporal profile of the _______ –. 
	Claim 2 at lines 5-6 recites that the control unit is configured to store in the memory “the currently measured knife motor current and the temporal profile or intermediate results derived therefrom”. This recitation is indefinite for multiple reasons. First, it is unclear what the control unit must store in the memory. The claim can be interpreted as requiring either of (a) the currently measured knife motor current and the temporal profile, or (b) intermediate results; or (a) the currently measured knife motor current, and (b) the temporal profile or intermediate results. In the latter interpretation, the currently measured knife motor current must always be stored, but that is not the case in the former interpretation. Second, it is unclear what the intermediate results are ‘derived from’ due to the term “therefrom”. For example, must the intermediate results be derived from the temporal profile? Or, must the intermediate results be derived from the currently measured knife motor current and the temporal profile?
	Claim 2 at line 6 recites, “in particular an integral value”. This recitation is indefinite because it is unclear whether the feature is optional or required due to the language “in particular”. The phrase “in particular” appears to permit other values besides the integral value, but these values are not expressly recited and thus the claim is indefinite – what other options, if any, are there for determining the value? Additionally, this recitation is indefinite because it is unclear what is modified by “in particular an 
Claim 5 recites, “its temporal profile” at line 9. There is insufficient antecedent basis for this limitation in the claim. A knife motor current has more than one temporal profile. For example, if the knife operates for 10 seconds, there are a multiple temporal profile including a first temporal profile determined during the first 5 seconds of operation, a second temporal profile determined during the final 5 seconds of operation, a third temporal profile determined during the entire 10 seconds of operation, and additional temporal profiles of differing durations. It is unclear what particular temporal profile is referred to by “its temporal profile”. Can this be any temporal profile? Does “its temporal profile” refer to some specific temporal profile? The examiner suggests reciting “a temporal profile of the knife motor current” if the Applicant would like the temporal profile to be any temporal profile. Otherwise, the examiner suggests identifying some specific temporal profile.
Claim 10 recites the limitation "the intermediate results" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear what particular intermediate results are being referred to. Any and all intermediate results? At least two intermediate results? Is the Applicant intending to introduce new intermediate results, or refer to some previously introduced results?
Claim 11 recites, “in particular”. This recitation is indefinite because it is unclear whether it is required or optional. If the feature is required, the phrase “in particular” should be deleted (noting that the claim may require additional grammatical amendments in response to this deletion). If the feature is optional, the examiner suggests a recitation such as “optionally” or “or” to better indicate this fact.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2009/0255418 A1 to Rummel et al. in view of US Pub. No. 2009/0211417 A1 also to Rummel et al. (hereinafter referred to as “the 417 document” to avoid confusion with the other Rummel reference) and US Pub. No. 2005/0092153 A1 to Kuchler.
Regarding claim 1, Rummel discloses a slicing machine for cutting off slices from an item (see Figs. 1 and 4 and the Abstract), the slicing machine comprising: 
a cutting device (including rotating circular knife 14), wherein the cutting device comprises a rotating circular knife 14 (paragraph 12 describes the knife 14 as rotating about axis 22 and circular) driven by a knife motor 406 (see paragraph 12 and Fig. 4);
a carriage 18, movable linearly across the circular knife 14 (see paragraph 12), for receiving and moving the item to be cut (see the name ‘food product carriage’ in paragraph 12 and Fig. 1); and 
a knife monitor (the knife monitor including the motor load sensor 420 of paragraph 17) for monitoring a state of the circular knife 14 (paragraph 20 indicates that the knife monitor can determine a state of the knife 14 being a cutting state in order to count the number of knife strokes), 
wherein the knife monitor has a load-measuring device 420 for measuring a knife motor load (see paragraph 17), and

Regarding claim 2, Rummel discloses that the slicing machine comprises a non-volatile data memory (see the flash memory disclosed in paragraph 17), and that the control unit 402 is configured to store in the non-volatile data memory the currently measured knife motor load and the temporal profile or intermediate results derived therefrom (the control unit is configured to store at least intermediate results derived from the measured knife motor load per paragraph 24, where the stroke count is an intermediate result), in particular an integral value of a net current of the knife motor starting from a completion of a previously run knife grinding program (as best understood, this feature is optional due to ‘in particular’).  
	Regarding claim 5, Rummel discloses a method for monitoring a slicing machine for cutting off slices from an item to be cut (see Figs. 1 and 4 and the Abstract), the slicing machine comprising: a cutting device (including rotating circular knife 14), the cutting device comprising a rotating circular knife 14 (paragraph 12 describes the knife 14 as rotating about axis 22 and circular) driven by a knife motor 406 (see paragraph 12 and Fig. 4); a carriage 18, movable linearly across the circular knife 14 (see paragraph12), for receiving and moving the item to be cut (see the name ‘food product carriage’ in paragraph 12 and Fig. 1); and a knife monitor (the knife monitor including the motor load sensor 420 of paragraph 17) for monitoring a state of the circular knife (paragraph 20 indicates that the knife monitor can determine a state of the knife 14 being a cutting state in order to count the number of knife strokes), the method comprising: 
load and/or its temporal profile as measurement data for input into the knife monitor (see paragraph 17); and 
determining a current cutting characteristic value from these measurement data (see paragraph 20, where each of a number of slices and a load exceeding a threshold value can be considered as a ‘cutting characteristic value’ since these values describe a characteristic of cutting).  
	Regarding claim 10, Rummel discloses that the measurement data or the intermediate results determined from the measurement data are temporarily stored in a non-volatile data memory (see paragraph 24; the storage is temporary because the slice count is reset per paragraph 23).  
	Regarding claim 11, Rummel discloses that an integral value, in particular starting from the completion of a previously run knife grinding program (the ‘in particular’ feature is understood as optional), is determined as an intermediate result (an integral value includes a number of strokes counted as disclosed in paragraph 20, noting that this value is an ‘integral value’ because each new stroke is added to the previous count, and that this is an intermediate result because additional strokes are further counted).  
Rummel fails to explicitly disclose that its slicing machine is ‘electrically operated’, that the load-measuring sensor measures current, and the exact orientation being the carriage movement direction and the circular knife. Because Rummel does not explicitly disclose these features, for the purposes of this rejection Rummel is considered as failing to disclose that the slicing machine is electrically operated, that the knife motor is electric, that the carriage moves in parallel to the circular knife, that the motor load measuring device measures a current of the motor, all as required by each of claims 1 and 5.
First in regards to features related to electrical operation and motor current, the 417 document discloses an electrically operated slicing machine having a knife motor that is electric (see paragraph 34, which describes that a load sensor is employed to detect a change in motor current of the slicer knife drive motor – the knife motor is electric in view of having a current that is sensed, and the slicing 
It would have been obvious to one of ordinary skill in the art to make the knife motor of Rummel an electric motor in view of the teachings of the 417 document. This modification is advantageous because electric power is readily available, and thus by making the knife motor of Rummel electric power for the motor does not require a specialized input source (such as a source of hydraulic power) – a user can simply plug the machine into an existing electrical outer.
Additionally, it would have been obvious to one of ordinary skill in the art have the motor load measuring device of Rummel measure a motor current as taught by the 417 document. The 417 document teaches that a motor load measuring device can measure motor current or another value, and thus one of ordinary skill in the art would be motivated to provide a motor load measuring device that measures motor current because the 417 document teaches that motor current is a suitable metric for determining motor load. Additionally, KSR Rationale D – Applying a known technique to a known device ready for improvement to yield predictable results
Second in regards to the carriage path, Kuchler teaches a slicing machine (see Fig. 1) having a carriage 2 that moves parallel to a rotating circular cutting knife 3 (see paragraph 23). Having the carriage move parallel to the knife is advantageous in order to produce a slice having a constant thickness. Consider an alternative arrangement where a carriage that moves at an angle to the circular blade – a portion of the food item being sliced will contact the middle portion of the blade first such that the thickness is a minimum at this point, and then the thickness of the slice will increase moving away from the middle of the blade due to the angle of the blade relative to the carriage causes portions of the blade spaced from the center to be offset further from the carriage. Therefore, the parallel carriage/knife alignment is advantageous in order to provide slices of a constant thickness.
Therefore, it would have been obvious to one of ordinary skill in the art to configure the carriage of Rummel to move parallel to the circular knife in view of the teachings of Kuchler. This modification is advantageous in order to provide slices of a constant thickness, rather than slices of variable thickness. 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2018/0085966 A1 to Schmidt et al. discloses a relevant slicing machine having usage and alert functions.
US Pat. No. 9,983,572 B2 to Pfarr et al. discloses a method for determining whether a cutting machine blade has dulled.
US Pub. No. 2007/0142959 A1 to Rummel et al. discloses a control for indicating when to sharpen a slicing machine’s blade.
US Pat. No. 4,351,029 to Maxey et al. discloses a tool life monitor.
US Pat. No. 3,809,870 to Auble et al. discloses a method for monitoring a condition of a cutting blade.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724